Title: To Thomas Jefferson from Tench Coxe, 7 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Treasury Department Revenue Office May 7th 1793

In addition to the short letter of last week for Boston, New-York, Baltimore and Alexandria; I have now the honor to inclose you two copies of my instructions to the Collectors (to accompany the Sea letters) 200 of which have been this day delivered to me from the Press. All the sea letters which have been received are disposed of, in consequence of applications, as fast as they came to my hands.
I beg leave to remark, that a considerable degree of anxiety will probably arise in all the Ports of the United States for these documents, upon its being known that they have been issued and that it therefore appears necessary to have a full supply of them transmitted to every customhouse without delay. The fishing Vessels upon whaling voyages, which depart for some of the latitudes at all seasons, will likewise want them, and the little fleets, which go to the Banks and which have begun to depart, will want them in large Numbers. Not less than 500 will be wanted by the Eastern States for those two descriptions of Vessels, besides the supply for their foreign traders.
I beg leave to submit to your consideration these two points of instruction, which I intend to give to the Collectors. 1st: That all foreign built ships (not registered) which have been or may be acquired by our Citizens after the 15th. of May 1789 shall be measured by our officers and have their names and the place to which they belong painted on their Sterns respectively, prior to the issuing Sea letters for them.
2dly. That a duplicate of the bill of Sale shall be endorsed on the Back of their national register and duly executed before the Collector of the Customs (or his Deputy), and the Naval Officer (or his deputy) if there be one in the Port.
This will be a pretty efficacious method of preventing frauds injurious to our Merchants and dangerous to the Peace of the United States. I have the honor to be with great Respect, Sir, Your most Obedient Servant

Tench Coxe
 Commissioner of the Revenue

